DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riggle (US 2011/0305529) in view of Kishi (US 5,499,890).
Riggle discloses spacing tool system having features similar to those recited in the instant claims, including support vehicle 305 having an extendable/retractable arm as a support frame for supporting spacing tool 300. The spacing tool of Riggle is not configured as recited in instant claim 1.
Kishi discloses spacing tool (Fig. 2) having a piston, a cylinder, and first and second brackets, similar to those recited in the instant claims.
In view of Kishi, it would have been obvious to one of ordinary skill in the art to alternatively use a spacing tool, similar to that taught by Kishi, with the supporting vehicle having the support frame of Riggle for performing the expected operation of a spacing tool and to achieve expected advantages thereof, such as simpler construction. The structure of Riggle, as modified, is considered to include the combination of features recited in instant claim 1, wherein the spacing tool and the support frame in the 
Regarding instant claim 2, the cylinder in the structure of Riggle, as modified, is a hydraulic cylinder, which is similar hydraulic cylinder 10 of Kishi.
Regarding instant claim 3, wherein the second end of the cylinder support arm/frame of Riggle (Fig. 11, i.e., the end connected to vehicle 305) has a plurality of pivot points, wherein it would have been obvious to one of ordinary skill in the art to use conventional/known pivot pins at these pivot points for allowing the required pivoting function.
Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 3 above and further in view of Armando (US 5,330,308).
Armando discloses a vehicle including a support frame having a first end supporting a tool and a second end mounted to a support vehicle (Fig. 1), wherein the position of the support frame, shown by the center lines in Fig. 1, is readable as a substantially vertical retracted position, and the position of the support frame, shown by the solid lines in Fig. 1, is readable as a substantially horizontal position that can be extended via cylinder 24 (Fig. 3). In view of Armando, it would have been obvious to one of ordinary skill in the art to modify the support frame of Riggle with features, similar to that taught by Armando, to achieve expected advantages thereof, such as achieving a more compact configuration when in a storage or retracted position. The structure of Riggle, as modified, is considered to include the combination of features recited in instant claim 5.

Regarding instant claims 8-11, consider the support frame of Armando including telescoping elements 18, 20, 22 that are operated by third cylinder 24. The structure of Riggle, as modified, is considered to include similar features, wherein it would have been obvious to one of ordinary skill in the art to select a known/conventional hydraulic cylinder for use as the third cylinder for performing the expected function thereof in the structure of Riggle, as modified.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBartolmeo (US 5,520,498) in view of Kishi (US 5,499,890) and Riggle (US 2011/0305529) and Schneider (US 5,176,391).
DiBartolmeo discloses a support frame mounted on a support vehicle, such as a truck, wherein the support frame is operable between retracted and extended positions. (Fig. 1). 
Kishi discloses spacing tool (Fig. 2) having a piston, a cylinder, and first and second brackets.
Riggle teaches a support vehicle having a support frame can be used for positioning a spacing stool.
Schneider discloses a hydraulic cylinder system including hydraulic cylinder 22 equipped with retraction spring 31 for retracting the cylinder.

Regarding instant claim 3, consider the structure of DiBartolmeo, wherein a plurality of pins 62, 70 are provided for pivotally attaching the support frame to a main supporting part of the support vehicle. 
Regarding instant claim 4, it would have been obvious to one of ordinary skill in the art also include a retraction spring similar to that taught by Schneider in the structure of DiBartolmeo to facilitate retracting the cylinder in a retracting operation. 
Claims 12-14 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617